Opinion filed June 9, 2022




                                       In The


        Eleventh Court of Appeals
                                    __________

                              No. 11-20-00170-CV
                                  __________

    IN THE MATTER OF THE ESTATE OF JAMES BOOKER
                  HOGAN, DECEASED


                    On Appeal from the County Court at Law
                             Brown County, Texas
                       Trial Court Cause No. PRB014208


                      MEMORANDUM OPINION
      This is an appeal from a will contest between family members. Appellant
contested the will on the grounds that his father lacked testamentary capacity when
his will was executed and that Appellee, brother of Appellant, exerted undue
influence over the testator. The trial court found that there was testamentary capacity
and no undue influence. Appellant challenges the legal and factual sufficiency of
those findings. We affirm.
                                           Background 1
        On May 13, 2010, James Booker Hogan (Decedent) executed a self-proved
last will and testament (the 2010 will). It was prepared by Decedent’s attorney,
witnessed by his paralegal and another attorney, notarized, and annexed to a self-
proving affidavit signed by Decedent and the two witnesses. In doing so, Decedent
revoked his prior will and devised all of his property to only one of his sons, Harold
Edward Hogan (Appellee), thus disinheriting his other son, Gary E. Hogan
(Appellant). The previous will had devised all of Decedent’s property to Appellant
and Appellee equally. No copy of the prior will was offered into evidence, and it
was never offered for probate. Decedent had one other son, who predeceased
Decedent but was survived by a daughter, Janae Hooker (Janae). Decedent also had
a surviving daughter, from a prior marriage. The revoked will, like the 2010 will,
disinherited his daughter and his granddaughter, Janae.
        Decedent died on August 20, 2015. On September 21, 2017, Appellee applied
to probate the 2010 will. On January 16, 2018, Appellant filed an opposition to
Appellee’s probate application, alleging that Decedent lacked testamentary capacity
when he executed the 2010 will and that the will was the result of Appellee’s undue
influence over Decedent. A hearing was held on February 26, 2020. At the hearing,
both parties testified, called witnesses, and offered evidence for the trial court’s
consideration. Appellee offered the self-proved 2010 will. Appellant offered
medical records from 2011 which indicated that Decedent had Alzheimer’s type
dementia and lacked testamentary capacity in late 2011. Appellee and his girlfriend
testified that Decedent was mentally competent in 2010 and that Appellee did not


        1
         This appeal presents a challenge to the sufficiency of the evidence to support the trial court’s
findings. We confine our recitation of the facts in this section to a brief overview in order to minimize
repetition since the facts are more fully discussed later in the analysis sections.


                                                   2
influence Decedent to make a new will. Appellant and his witnesses testified that
Decedent was not mentally competent in 2010, recounting instances from
unspecified time periods in which Decedent was forgetful, confused, or unable to
recognize people he knew. Appellant presented no evidence of undue influence
other than testimony that Appellee became something of a caretaker for Decedent
after Decedent’s wife died in 2009 and Janae’s testimony that she saw Appellee
escorting Decedent from his attorney’s office.
      The trial court found that the 2010 will offered for probate had been executed
“with the formalities and solemnities and under the circumstances required by law
to make it a valid Will, that was self-proved.” Further, the trial court found that
Decedent had the requisite testamentary capacity when he executed the 2010 will.
The trial court also found that no evidence was presented to support a finding of
undue influence. As such, the trial court overruled Appellant’s objections, denied
his contest, and admitted the 2010 will into probate. Appellant now challenges the
legal and factual sufficiency of the trial court’s findings.
                                 Standards of Review
      “A trial court’s findings of fact issued after a bench trial have the same weight,
and are judged by the same appellate standards, as a jury verdict.” Tex. Outfitters
Ltd. v. Nicholson, 572 S.W.3d 647, 653 (Tex. 2019). When we review a trial court’s
factual determinations, we apply the same standards of review that we use in
reviewing the evidence in support of a jury’s findings. In re Doe, 19 S.W.3d 249,
253 (Tex. 2000) (“When the trial court acts primarily as a factfinder, appellate courts
normally review its determinations under the legal and factual sufficiency
standards.” (citing Catalina v. Blasdel, 881 S.W.2d 295, 297 (Tex. 1994))); see also
Burt v. Francis, 528 S.W.3d 549, 553 (Tex. App.—Eastland 2016, no pet.). Under
either standard, the trial judge is the sole judge of the credibility of witnesses and the


                                            3
weight to be given their testimony. See Golden Eagle Archery, Inc. v. Jackson, 116
S.W.3d 757, 761 (Tex. 2003); In re Estate of Scott, 601 S.W.3d 77, 88 (Tex. App.—
El Paso 2020, no pet.).     When a party challenges both the legal and factual
sufficiency of the evidence, appellate courts should decide the legal sufficiency
issues first. Glover v. Tex. Gen. Indem. Co., 619 S.W.2d 400, 401 (Tex. 1981) (citing
Robert W. Calvert, “No Evidence” and “Insufficient Evidence” Points of Error, 38
TEX. L. REV. 361, 369 (1960)).
      To analyze a legal sufficiency challenge, we must determine whether the
evidence presented would enable reasonable and fair-minded people to make the
finding under review. City of Keller v. Wilson, 168 S.W.3d 802, 827 (Tex. 2005).
We review the evidence in the light most favorable to the finding, crediting any
favorable evidence if a reasonable factfinder could and disregarding any contrary
evidence unless a reasonable factfinder could not. Id. at 821–22, 827. If conflicting
evidence can be resolved either way, we must presume the factfinder did so in favor
of the prevailing party and disregard the conflicting evidence. Id. at 821.
      When an appellant challenges the legal sufficiency of the evidence supporting
an adverse finding on an issue for which the appellant did not bear the burden of
proof, we sustain that challenge “if our review of the evidence demonstrates a
complete absence of a vital fact, or if the evidence offered is no more than a
scintilla.” Burbage v. Burbage, 447 S.W.3d 249, 259 (Tex. 2014). “More than a
scintilla exists when the evidence would enable reasonable and fair-minded people
to reach different conclusions.” Id. (citing Ford Motor Co. v. Ridgway, 135 S.W.3d
598, 601 (Tex. 2004)). However, “if the evidence is so weak that it only creates a
mere surmise or suspicion,” then that is legally equivalent to “no evidence.” Waste
Mgmt. of Tex., Inc. v. Tex. Disposal Sys. Landfill, Inc., 434 S.W.3d 142, 156 (Tex.




                                          4
2014). 2 When, on the other hand, an appellant attacks the legal sufficiency of an
adverse finding on an issue for which the appellant bore the burden of proof, the
appellant “must demonstrate on appeal that the evidence establishes, as a matter of
law, all vital facts in support of the issue.” Dow Chem. Co. v. Francis, 46 S.W.3d
237, 241 (Tex. 2001).
        When reviewing a factual sufficiency challenge, we “must consider and weigh
all of the evidence,” not just the evidence that supports the trial court’s finding. Mar.
Overseas Corp. v. Ellis, 971 S.W.2d 402, 406–07 (Tex. 1998). We must review the
evidence in a neutral light. Woods v. Kenner, 501 S.W.3d 185, 196 (Tex. App.—
Houston [1st Dist.] 2016, no pet.). When we set aside a judgment on the basis of
factually insufficient evidence to support a vital finding, we must detail the evidence
relevant to the issue and specify how the contrary evidence greatly outweighs the
evidence in support of the finding. Pool v. Ford Motor Co., 715 S.W.2d 629, 635
(Tex. 1986).         No such explanation is required when we affirm a judgment.
Thomas v. Uzoka, 290 S.W.3d 437, 453 (Tex. App.—Houston [14th Dist.] 2009, pet.
denied) (citing Ellis, 971 S.W.2d at 407).
        When a party attacks the factual sufficiency of an adverse finding on an issue
for which it had the burden of proof, it must demonstrate on appeal “that the adverse
finding is against the great weight and preponderance of the evidence.” Dow Chem.
Co., 46 S.W.3d at 242 (citing Croucher v. Croucher, 660 S.W.2d 55, 58 (Tex.
1983)). When a party challenges the factual sufficiency of the evidence supporting
a trial court’s finding on an issue for which it did not have the burden of proof, we


        2
           “The scintilla rule cannot apply where there is direct evidence of a vital fact; it applies only when
the vital fact must be inferred from other relevant facts and circumstances which are proved. If the inference
is not a reasonable one a ‘no evidence’ point should be sustained. It follows that ‘no evidence’ points based
on the scintilla rule require a careful analysis of the facts proved for the purpose of determining whether
the vital fact may be reasonably inferred.” Calvert, 38 TEX. L. REV. at 363 (footnotes omitted).


                                                       5
will set aside the finding only if the evidence in support of the finding is so weak or
the finding is so contrary to the great weight and preponderance of the evidence as
to be clearly wrong and manifestly unjust. Cowan v. Worrell, 638 S.W.3d 244, 253
(Tex. App.—Eastland 2022, no pet.); see Pool, 715 S.W.2d at 635; In re Estate of
Hemsley, 460 S.W.3d 629, 637 (Tex. App.—El Paso 2014, pet. denied).
                                     Discussion
      I. The evidence is legally and factually sufficient to support the trial
      court’s finding that Decedent had testamentary capacity when he
      executed the 2010 will.
             A. Applicable law
                    1. Burdens of persuasion and of production
      Before a will is admitted to probate, the will’s proponent bears the burden of
establishing that the testator had testamentary capacity at the time of its execution.
Croucher, 660 S.W.2d at 57; Neal v. Neal, No. 01-19-00427-CV, 2021 WL
1031975, at *4 (Tex. App.—Houston [1st Dist.] Mar. 18, 2021, no pet.) (mem. op.);
Estate of Danford, 550 S.W.3d 275, 281 (Tex. App.—Houston [14th Dist.] 2018, no
pet.); Hemsley, 460 S.W.3d at 634. The proponent of the will may make a prima
facie case that the testator had testamentary capacity by introducing a self-proved
will into evidence. Neal, 2021 WL 1031975, at *4; see also TEX. EST. CODE ANN.
§ 251.101(1) (West 2020) (defining self-proved wills). The burden of production
then shifts to the contestant to put forward evidence that negates testamentary
capacity. Neal, 2021 WL 1031975, at *4; Danford, 550 S.W.3d at 281. The burden
of persuasion, however, always remains with the will’s proponent. Neal, 2021 WL
1031975, at *4; Danford, 550 S.W.3d at 281. In short, a self-proved will does not
relieve the proponent of their burden of proving that the testator had testamentary
capacity when the will was executed. Croucher, 660 S.W.2d at 57; In re Estate of



                                          6
Graham, 69 S.W.3d 598, 605–06 (Tex. App.—Corpus Christi–Edinburg 2001, no
pet.).
                     2. Testamentary capacity
         A testator has testamentary capacity when he is able to understand that he is
making a will, the effect of making the will, and the general nature and extent of his
property. Estate of Luce, No. 02-17-00097-CV, 2018 WL 5993577, at *8 (Tex.
App.—Fort Worth Nov. 15, 2018, no pet.) (mem. op.); Hemsley, 460 S.W.3d at 634.
The testator must also know his family, the natural objects of his bounty and the
claims upon them. He must possess sufficient memory to collect in his mind the
elements of the business transacted and hold them long enough to perceive their
obvious relation to one another and to form a reasonable judgment about them. Luce,
2018 WL 5993577, at *8; Hemsley, 460 S.W.3d at 634.
         The key question is whether the testator had testamentary capacity at the time
that he actually executed the will. See Neal, 2021 WL 1031975, at *4; Danford, 550
S.W.3d at 281; Luce; 2018 WL 5993577, at *8; Hemsley, 460 S.W.3d at 634. But
evidence about the testator’s state of mind at other times can be used to prove his
state of mind when he executed the will if it demonstrates a persistent condition
affecting his competency that was probably present at the time he executed the will.
Croucher, 660 S.W.2d at 57; Hemsley, 460 S.W.3d at 634; In re Estate of Pilkilton,
No. 05-11-00246-CV, 2013 WL 485773, at *4 (Tex. App.—Dallas Feb. 6, 2013, no
pet.) (mem. op.). This may be inferred from the testimony of lay and expert
witnesses concerning their observations of the testator’s conduct prior or subsequent
to the execution of the will. Neal, 2021 WL 1031975, at *4; Danford, 550 S.W.3d
at 281.




                                            7
             B. Analysis
       Appellant challenged the 2010 will before it was admitted to probate, so the
burden of proof at trial was on Appellee to prove that Decedent had testamentary
capacity at the time he executed it. See Croucher, 660 S.W.2d at 57; Neal, 2021 WL
1031975, at *4; Danford, 550 S.W.3d at 281; Hemsley, 460 S.W.3d at 634. The
2010 will is self-proved because there is annexed to it a self-proving affidavit,
subscribed and sworn to by Decedent and two impartial witnesses. See EST.
§§ 251.101(1), .104(e) (defining self-proving affidavits). As such, Appellant then
had the burden of producing evidence showing that Decedent did not have
testamentary capacity at the time that he executed the 2010 will. See Neal, 2021 WL
1031975, at *4; Danford, 550 S.W.3d at 281. The ultimate burden of persuasion,
however, remained with Appellee. See Neal, 2021 WL 1031975, at *4; Danford,
550 S.W.3d at 281.
      Appellant’s effort to satisfy his burden of production included offering
Decedent’s medical records from 2011 and testimony from witnesses who testified
that Decedent did not know his property, did not recognize his family, and was often
forgetful and disoriented.
                    1. Legal Sufficiency—a self-proved will
      The evidence supporting the trial court’s adverse finding that Decedent had
the requisite testamentary capacity is legally sufficient so long as there is more than
a scintilla of evidence to support it. See Burbage, 447 S.W.3d at 259. Appellee
argues that the evidence is legally sufficient by mere virtue of the 2010 will being
self-proved. We disagree.
      When a self-proved will is admitted into evidence, as it was here, the
proponent has established a “prima facie case” that the testator had testamentary
capacity. See Neal, 2021 WL 1031975, at *4; Danford, 550 S.W.3d at 281. A


                                          8
“prima facie case” is a legal term of art that specifically means the “minimum
quantum of evidence necessary to support a rational inference that the allegation of
fact is true.” In re Lipsky, 460 S.W.3d 579, 590 (Tex. 2015) (quoting In re E.I.
DuPont de Nemours & Co., 136 S.W.3d 218, 223 (Tex. 2004)). It refers to “evidence
sufficient as a matter of law to establish a given fact if it is not rebutted or
contradicted.” Id. (emphasis added). Because the will was self-proved, the burden
of production shifted to Appellant, and he satisfied his burden of producing some
evidence to contradict or negate the existence of testamentary capacity. The self-
proved will cannot be “sufficient as a matter of law to establish” that Decedent had
testamentary capacity once Appellant rebutted or contradicted that fact. See id. We
must look further than the bare fact of self-proof, by itself, to find a legally sufficient
quantum of evidence that Decedent had testamentary capacity when he executed the
2010 will.
       The details surrounding the self-proved will are important and may constitute
additional persuasive evidence that the will had been properly executed and that the
testator knowingly intended its legal effect. Here, the 2010 will was prepared by an
attorney and was witnessed by his paralegal and an attorney associate, all of whom
the trial court could consider to be comparatively well-equipped to observe and
determine whether a testator has testamentary capacity. Moreover, the trial court, as
finder of fact and sole judge of credibility, was entitled to believe that a self-proved
will prepared and witnessed by legal professionals has probative value over and
above a self-proved will in which no details are known beyond the bare fact that it
is self-proved. In re Neville, 67 S.W.3d 522, 527 (Tex. App.—Texarkana 2002, no
pet.). Even Appellant admitted, on cross-examination, that he was personally
familiar with the attorney who prepared the 2010 will and that the attorney would




                                            9
not have allowed Decedent to execute it if he believed that Decedent lacked the
testamentary capacity to do so.
      Accordingly, the details about who prepared the 2010 will and how it was self-
proved, as well as Appellant’s own testimony that he did not believe Decedent’s
attorney would have permitted Decedent to execute the 2010 will in an incapacitated
state, amount to more than a scintilla of evidence. Therefore, the evidence was
legally sufficient to demonstrate that Decedent actually had testamentary capacity
when he executed the 2010 will.
                   2. Factual Sufficiency
      The parties presented competing evidence concerning whether Decedent had
testamentary capacity when he executed the 2010 will. We must view all of that
evidence in a neutral light and determine whether the evidence in support of the
finding is so weak or the finding is so contrary to the great weight and preponderance
of the evidence as to be clearly wrong and manifestly unjust. See Cowan, 638
S.W.3d at 253; see also Hemsley, 460 S.W.3d at 637. We conclude that it is not.
      Appellant introduced medical records prepared by Amy Tindol, M.D. The
dates of examination are important relative to the will’s execution. The will was
executed in May 2010, and it was not until over a year later, in August 2011, that
Dr. Tindol conducted a medical evaluation of Decedent, describing him as “an
elderly gentleman with a history of underlying dementia which has become
increasingly severe.” In November 2011, Dr. Tindol wrote a letter describing
Decedent as suffering from “a history of Alzheimer’s type dementia” and stating that
Decedent’s “decision making has become increasingly impaired in the last several
years.” In that letter, Dr. Tindol concluded that Decedent was not “competent of
making legal or financial decisions at present (emphasis added).” While these
records demonstrate that Decedent suffered from a gradual onset of dementia to


                                         10
some degree for several years before Dr. Tindol declared him to be incompetent to
make legal or financial decisions, Appellant conceded in his testimony that there are
no medical records indicating that Decedent was incapacitated or incompetent when
he executed the will in May 2010. He also conceded that Dr. Tindol did not issue
the letter declaring Decedent incompetent to make legal or financial decisions until
November 2011, nearly eighteen months after Decedent executed the 2010 will.
      Appellee testified that in May 2010, Decedent knew who Appellee and
Appellant were.     He testified that, while Decedent’s mind “started vanishing
away . . . he still knew who we were.” He testified that he did not believe Decedent
had dementia or Alzheimer’s disease until 2012, at which point he was moved into
a nursing home. Appellee admitted that Decedent was forgetful and took medicine
for dementia before he was ever moved into the nursing home. Appellee’s girlfriend,
Carla Jones (Carla), testified that, after Decedent’s wife died in 2009 but before he
moved into the nursing home in 2012, she began checking on him two to three times
a day. She testified that, during those years, Decedent knew what he was doing,
recognized the people with whom he interacted, knew his family members and his
natural heirs, and knew what property he owned. Carla also admitted that Decedent
“beg[a]n to slip a little bit mentally” but testified that this did not occur until late
2011 or early 2012.
      To the contrary, Appellant testified that by the time Decedent executed the
2010 will, he was already suffering from dementia and would occasionally call
Appellant on the phone but believed he was talking to someone else. Appellant
described another instance when he received a phone call from an acquaintance who
observed Decedent drive his truck to a park, exit the truck, and leave the park on
foot. And on another occasion, Appellant testified that he received a phone call
when an acquaintance observed Decedent driving on the wrong side of the road.


                                          11
When asked whether he believed Decedent had sufficient memory in 2010 to make
and understand a will, Appellant answered: “No way.”
        Appellant’s wife, Jenell Paul Hogan (Jenell), testified about an incident when
she was a passenger in Decedent’s truck and he began to drive on the wrong side of
the road. She said that he corrected, parked and exited the truck, and said: “I think
we need to turn back.” She further testified that she did not believe Decedent was
mentally aware of his property, explaining that his late wife always handled all of
his financial decision-making for him. However, when asked whether she could
recall any instances in which Decedent was unable to remember close family
members or recognize her, Jenell testified that “he didn’t see me daily” but “[h]e
knew who I was.”
         Jermaine Hays (Jermaine), a friend of Decedent’s, testified about one evening
in 2006 or 2007 when he found Decedent sitting in his truck at a park for an unusual
amount of time. When he went to check on Decedent, Decedent seemed disoriented
and confused, so Jermaine had Decedent move to the passenger seat and then drove
him home in his truck. Jermaine testified that he even had to coax Decedent to go
inside his house after some time had passed and Decedent had not left his front
porch. When asked whether Decedent responded to him by name, Jermaine said no,
“but he knew who I was. . . . [H]e reached for my shoulder . . . [and] said, ‘Hey,’
like . . . he knew me.”
        Tony Edwin Jones (Tony), Decedent’s wife’s cousin, testified about an
instance when he saw Decedent at a barbeque. He said Decedent became confused
and disoriented so Tony drove him home.3 However, he also testified that Decedent
never forgot who Tony was or failed to recognize him.

        3
          In large part, the specific instances referenced by Appellant and his witnesses related to the ability
to drive and did not include specific time frames in relation to the 2010 will execution.


                                                      12
      Only one witness testified that Decedent failed to recognize them: Decedent’s
granddaughter, Janae. Janae, as the trial court noted, “probably has the most to gain
of anybody” if the 2010 will were not entered into probate and Decedent’s property
was, instead, distributed under the laws of intestate succession. Janae was not
included in either Decedent’s original will or the 2010 will. She testified that
Decedent’s memory had already begun to deteriorate before his wife’s death in 2009
but that it became notably worse afterward. She testified that Decedent was often
unable to recognize her or her children. She also testified that Decedent’s house was
often full of notes to remind Decedent of things he might otherwise forget.
      The pivotal question in a case like this is not whether Decedent had episodic
dementia, was periodically unable to drive, or lacked testamentary capacity a year
after executing his will, but whether he had testamentary capacity “at the time the
will was executed.” See Hemsley, 460 S.W.3d at 634. Evidence of dementia before
and after a will is executed can be used to prove that Decedent lacked testamentary
capacity only if it demonstrates a persistent condition that probably affected his
competency when he executed the 2010 will. Croucher, 660 S.W.2d at 57; Hemsley,
460 S.W.3d at 634; Pilkilton, 2013 WL 485773, at *4. That type of evidence is not
in the record before us. Nevertheless, the evidence in the record does support the
conclusion that Decedent was regularly lucid at least pre-2011. Further, Appellant
presented no evidence that Decedent was not lucid when he executed the 2010 will
before two persons with an established legal background who witnessed its
execution and swore on their oath that Decedent was of sound mind when he did so.
      When there is conflicting evidence in the record, as there is here, “the trier of
fact is entitled to accept or reject any testimony, resolve conflicts in the testimony,
and decide the weight to be given to the testimony.” Neville, 67 S.W.3d at 527. The
trial court, as the trier of fact, explicitly found that Janae lacked credibility, and we


                                           13
must defer to the trial court’s determination on such matters. For these reasons, we
cannot say that the evidence supporting the finding of testamentary capacity was
weak or that the trial court’s finding of testamentary capacity was contrary to the
overwhelming weight of the evidence, let alone so contrary as to be clearly wrong
and manifestly unjust. Accordingly, we hold that the evidence is factually sufficient
to support the trial court’s finding that Decedent had testamentary capacity when he
executed the 2010 will. As such, we overrule Appellant’s first issue.
       II. The evidence is legally and factually sufficient to support the trial
       court’s finding that Appellee exerted no undue influence over Decedent.
             A. Applicable Law
                 1. Shifting burdens of persuasion and production
       The party contesting a will generally bears the burden of proving undue
influence. See Rothermel v. Duncan, 369 S.W.2d 917, 922 (Tex. 1963); Neal, 2021
WL 1031975, at *8; Danford, 550 S.W.3d at 281; Pilkilton, 2013 WL 485773, at
*11.   But if the contestant introduces evidence of a confidential or fiduciary
relationship between the testator and the proponent, a presumption of undue
influence arises and the proponent must produce evidence showing an absence of
undue influence. Neal, 2021 WL 1031975, at *9; Danford, 550 S.W.3d at 281. This
is a rebuttable presumption that only shifts the burden of production; the burden of
persuasion remains with the party contesting the will. Neal, 2021 WL 1031975, at
*9; In re Estate of Grogan, 595 S.W.3d 807, 818 (Tex. App.—Texarkana 2020, no
pet.). If the proponent introduces evidence contradicting the presumption, “the
presumption is extinguished, and the case proceeds as if no presumption ever
existed.” Neal, 2021 WL 1031975, at *10.
                 2. Fiduciary relationships
       “There are two types of fiduciary relationships in Texas: (1) a formal fiduciary
relationship arising as a matter of law . . . and (2) an informal or confidential

                                          14
fiduciary relationship arising from a moral, social, domestic, or merely personal
relationship where one person trusts in and relies upon another.” Gray v. Sangrey,
428 S.W.3d 311, 316 (Tex. App.—Texarkana 2014, pet. denied) (citing Crim Truck
& Tractor v. Navistar Int’l Transp. Corp., 823 S.W.2d 591, 594 (Tex. 1992),
superseded by statute on other grounds as stated in Subaru of Am., Inc. v. David
McDavid Nissan, Inc., 84 S.W.3d 212, 225–26 (Tex. 2002)).
                 3. Undue influence—elements and determining factors
      Absent a presumption of undue influence—or in the event that the proponent
of the will rebuts such a presumption—the contestant must prove: (1) the existence
and exertion of an influence (2) that subverted or overpowered the testator’s mind
when he executed the will, (3) such that he executed a will that he would not have
otherwise executed but for the influence. Rothermel, 369 S.W.2d at 922; Pilkilton,
2013 WL 485773, at *11.        Not every influence amounts to undue influence.
Rothermel, 369 S.W.2d at 922. Indeed, “one may request or even importune and
entreat another to execute a favorable dispositive instrument; but unless the
importunities and entreaties are shown to be so excessive as to subvert the will of
the maker,” there is no undue influence. Id.
      The presence of undue influence “is usually a subtle thing and by its very
nature usually involves an extended course of dealings and circumstances[,]” and it
may be proved by circumstantial evidence. Id. The circumstances relied on as
establishing undue influence must be of a reasonably satisfactory and convincing
character, and they must not be equally consistent with the absence of such influence.
In re Kam, 484 S.W.3d 642, 652 (Tex. App.—El Paso 2016, pet. denied).




                                         15
      We consider ten non-exhaustive factors when determining whether undue
influence exists. See Rothermel, 369 S.W.2d at 923. The first five factors concern
whether the proponent exerted any influence over the testator, considering:
      (1) the nature and type of relationship between the testator, contestant, and
      proponent;
      (2) the opportunities existing for the exertion of the type of influence or
      deception possessed or employed;
      (3) the circumstances surrounding the drafting and execution of the will;
      (4) the existence of a fraudulent motive;
      (5) whether there has been habitual subjection of the testator to the control of
      another.
Rothermel, 369 S.W.2d at 923; Kam, 484 S.W.3d at 652; Graham, 69 S.W.3d at 609.
The next four factors are used to determine whether the testator’s will was subverted
or overpowered by any influence exerted by the proponent, considering:
      (6) the state of the testator’s mind at the time he executed the will;
      (7) the testator’s mental or physical incapacity to resist such influence or the
      susceptibility of the testator’s mind to the type and extent of influence exerted;
      (8) the words and acts of the testator;
      (9) the testator’s weakness of mind and body, whether a result of age, disease,
      or otherwise.
Rothermel, 369 S.W.2d at 923; Kam, 484 S.W.3d at 652; Graham, 69 S.W.3d at 609.
Finally, the tenth factor is relevant to determining whether the will would have been
executed in the absence of the influence exerted by the proponent, considering:
      (10) whether the will executed is unnatural in its disposition of the testator’s
      property.
Rothermel, 369 S.W.2d at 923; Kam, 484 S.W.3d at 652; Graham, 69 S.W.3d at 609.
             B. Analysis
      Appellant, as contestant of the 2010 will, had the burden of proving undue
influence. See Rothermel, 369 S.W.2d at 922; Neal, 2021 WL 1031975, at *8;

                                          16
Danford, 550 S.W.3d at 281; Pilkilton, 2013 WL 485773, at *11. However,
Appellant may have shifted the burden of production by presenting evidence of a
confidential fiduciary relationship existing between Appellee and Decedent, thereby
raising a presumption of undue influence. See Neal, 2021 WL 1031975, at *9;
Danford, 550 S.W.3d at 281.4 Appellant argues that such a confidential fiduciary
relationship existed because the evidence at trial demonstrated that Appellee was
Decedent’s caretaker. The trial court made no findings regarding any form of
fiduciary relationship with Decedent.
       Appellee testified that, after his mother’s death, he became Decedent’s “only
caretaker[,]”“cooked and assisted him, made sure he was eating[,]”“cut his hair,”
and “made sure he took his medicine every day.”                  Additionally, Appellee’s
girlfriend, Carla, testified that she visited Decedent two to three times each day and
that she “cooked” and “cleaned” and “took care of him.” If we assume without
finding that a presumption of undue influence arose, then Appellee was required to
produce evidence to contradict it. But once Appellee, as proponent, produces
evidence contradicting the presumption, “the presumption is extinguished, and the
case proceeds as if no presumption ever existed.” Neal, 2021 WL 1031975, at *9.
       Here, Appellee produced evidence that rebutted a presumption of undue
influence that might have been raised from his caretaker relationship with Decedent.
Appellee and Carla both testified that they were unaware that Decedent was making
a new will in 2010 or that he had any intentions to do so. Appellee testified that
Decedent was still living alone and driving on his own in May 2010 and that
Appellee was unaware that Decedent had gone to see his lawyer, Dana Smith, on the
13th of that month.           Appellee further testified that he never discussed


       The burden of persuasion always remains with the party contesting the will.
       4
                                                                                     Neal, 2021
WL 1031975, at *9; Grogan, 595 S.W.3d at 818.


                                              17
Decedent’s will with him. Appellee and Carla both testified that Appellee never
coerced or persuaded Decedent to change his will. This evidence was not rebutted
by Appellant. In fact, in closing argument, trial counsel for Appellant frankly stated,
“I do not dispute Counsel’s assertion that we have not put evidence of undue
influence on, and we just didn’t have it to put on. . . . [W]e didn’t have any evidence
of that, and I didn’t waste the Court’s time trying to prove that up.”
      Appellee satisfied his burden of producing evidence rebutting, and thereby
extinguishing, any presumption of undue influence. Id. Therefore, we proceed as if
there was no such presumption in the first place. Id. Consequently, Appellant’s
legal and factual sufficiency complaint challenges an adverse finding on an issue
(undue influence) for which he had the burden of proof at trial.
             1. Legal Sufficiency
      Because Appellant, therefore, had the burden of proof at trial, he “must
demonstrate on appeal that the evidence establishes, as a matter of law, all vital facts
in support of [undue influence].” Dow Chem. Co., 46 S.W.3d at 241. To prevail on
his legal sufficiency challenge, the evidence in the record must establish, as a matter
of law, (1) the existence and exertion of an influence (2) that subverted or
overpowered Decedent’s mind when he executed the 2010 will, (3) such that he
executed a will that he would not have otherwise executed but for the influence.
Rothermel, 369 S.W.2d at 922; Pilkilton, 2013 WL 485773, at *11. If the evidence
fails to establish one of these elements, Appellant’s challenge must fail.
      Appellant presented some evidence supporting the existence of an influence
in that Appellee was Decedent’s caretaker and he and Carla had frequent contact
with Decedent. By comparison, Appellant only saw Decedent “two times a year.”
However, Appellant presented no evidence that Appellee had any fraudulent motive
or that Appellee had habitually subjected Decedent to his control. See Rothermel,


                                          18
369 S.W.2d at 923; Kam, 484 S.W.3d at 652; Graham, 69 S.W.3d at 609. Appellant
presented evidence through Janae, who claimed that she had observed Decedent and
Appellee leaving Dana Smith’s office together. But Janae also conceded that she
had no idea what day, month, or year it was when the purported observation took
place, and the trial court, as the finder of fact, explicitly found that Janae was not a
credible witness, a judgment to which we owe the utmost deference.                More
importantly, when asked whether anyone pressured Decedent to change his will,
Appellant himself testified that “nobody instigated him to do that will.” See City of
Keller, 168 S.W.3d at 821–22, 827 (explaining that we cannot disregard contrary
evidence if a reasonable factfinder could not).
      In short, even when viewed in the light most favorable to Appellant, the
evidence only establishes that there was an opportunity for Appellee to exert an
influence over Decedent. We “cannot infer the exertion of undue influence based
on opportunity alone.” Neal, 2021 WL 1031975, at *9; see also Scott, 601 S.W.3d
at 90 (explaining that “the fact that an individual had the opportunity to influence
the testator, such as by being the testator’s caregiver, is insufficient to establish
undue influence”). Indeed, “having an opportunity to exert such influence due to
being in a position of caring for the person upon whom the influence is supposed to
be exerted is equally consistent with the theory of innocence as it is with the theory
of wrongdoing.” Rothermel, 369 S.W.2d at 923. Thus, Appellant has failed to show
that the evidence established the existence and exertion of an influence as a matter
of law.
             2. Factual Sufficiency
      When a party attacks the factual sufficiency of an adverse finding on an issue
for which it had the burden of proof, it must demonstrate on appeal “that the adverse
finding is against the great weight and preponderance of the evidence.” Dow Chem.


                                          19
Co., 46 S.W.3d at 242. As we have noted above, Appellant failed to demonstrate
more than a mere opportunity for Appellee to exert an influence over Decedent.
Thus, the trial court could not have found that there was undue influence. See
Rothermel, 369 S.W.2d at 923; Neal, 2021 WL 1031975, at *9. The trial court’s
finding that there was no undue influence simply cannot be against the great weight
and preponderance of the evidence, since a finding that Appellee even exerted an
influence—ignoring the further questions of whether Decedent succumbed to the
influence and whether the result was a will that would not have existed but for the
influence—has no support in the record.
      We further note that the evidence also fails to support the third element
necessary to prove undue influence: that the result was a will that Decedent would
not have made but for the exertion of an influence. In determining whether a testator
made a will he would not have made absent undue influence, we consider whether
the will makes an unnatural disposition of the testator’s property. Rothermel, 369
S.W.2d at 923; Kam, 484 S.W.3d at 652; Graham, 69 S.W.3d at 609. Appellant
argued at trial that it was an unnatural disposition of Decedent’s property for him to
change his will—which previously devised all property in equal shares to both
Appellant and Appellee—such that only Appellee received anything. A situation in
which a testator prefers one close relative over another “is frequently present in cases
involving the issue of undue influence, and it is only where all reasonable
explanation . . . for the devise is lacking that the trier of facts may take this
circumstance as a badge of disorder or lapsed mentality or of its subjugation.”
Rothermel, 369 S.W.2d at 923–24. Here, the trial court credited other reasonable
explanations.
      The evidence in the record shows that Appellant rarely had contact with
Decedent, while Appellee and his girlfriend saw Decedent on a weekly and daily


                                          20
basis, respectively, and took care of him in many ways. It may simply be that
Decedent wanted to bequeath all of his property to the son who was present in his
life and supported him. Additionally, evidence presented at trial demonstrated that
the Decedent’s prior will, by devising everything to Appellant and Appellee in equal
shares, disinherited his daughter and his granddaughter by a predeceased son. It is
reasonable to conclude that the 2010 will was not the first time Decedent had
considered and decided upon disinheriting a child. In that context, the 2010 will’s
disposition is not unnatural or unusual.
      For all of these reasons, the great weight and preponderance of the evidence
does not support a finding that Appellee exerted an influence over Decedent. Nor
does the great weight and preponderance of the evidence support a finding that the
2010 will made an unnatural disposition of Decedent’s property. We cannot say
then, that the trial court’s finding that Decedent did not execute his will under undue
influence is against the great weight and preponderance of the evidence.
Accordingly, we overrule Appellant’s second issue.
                                   This Court’s Ruling
      We affirm the order of the trial court.




                                                W. BRUCE WILLIAMS
                                                JUSTICE


June 9, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                           21